Exhibit 10.2

THIRD AMENDED AND RESTATED

TRANSDIGM GROUP INCORPORATED

2003 STOCK OPTION PLAN DIVIDEND EQUIVALENT PLAN

Section 1. PURPOSE.

The purpose of this Plan is to provide certain participants in the Company’s
Fourth Amended and Restated 2003 Stock Option Plan, as amended, with the right
to receive dividend equivalent payments in the event that a dividend is declared
by the Company.

Section 2. DEFINITIONS.

(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Committee” means the Compensation Committee of the Board.

(e) “Company” means TransDigm Group Incorporated, a Delaware corporation.

(f) “Corporate Transaction” means a transaction that qualifies as a “corporate
transaction” for purposes of Treasury Regulation Section 1.409A-1(b)(5)(v)(D).

(g) “Option” means an option to purchase common stock of the Company under the
2003 Stock Option Plan.

(h) “Participant” means a person or entity to whom an Option is granted pursuant
to the 2003 Stock Option Plan or, if applicable, such other person or entity who
holds an outstanding Option.

(i) “Plan” means the TransDigm Group Incorporated 2003 Stock Option Plan
Dividend Equivalent Plan, as the same may be amended from time to time.

(j) “2003 Stock Option Plan” means the TransDigm Group Incorporated Fourth
Amended and Restated 2003 Stock Option Plan, as amended, as the same may be
amended from time to time.

Section 3. ADMINISTRATION.

(a) General. The Plan shall be administered by the Committee.

(b) Powers of the Committee. Subject to the provisions of the Plan, the
Committee shall have sole authority, in its absolute discretion: (i) to construe
and interpret the Plan, and to establish, amend and revoke rules and regulations
for its administration; (ii) to amend the Plan as provided in Section 5(a); and
(iii) to exercise such powers and to perform such acts as the Committee deems
necessary or expedient to promote the best interests of the Company which are
not in conflict with the provisions of the Plan.

(c) Committee Determinations. All determinations, interpretations and
constructions made by the Committee in good faith shall not be subject to review
by any person or entity and shall be final, binding and conclusive on all
persons and entities.

Section 4. PAYMENT OF DIVIDEND EQUIVALENT.

(a) Dividend Equivalents. In the event that the Company declares a dividend on
common stock of the Company, Participants shall be eligible to receive a cash
dividend equivalent payment or a reduction of the exercise price of unvested
Options as follows:

(i) Vested Options. Participants who hold vested Options at the time any such
dividend is declared shall be eligible to receive a cash dividend equivalent
payment equal to the amount that such Participant would otherwise have been
entitled to receive had his or her vested Option been fully exercised
immediately prior to such declaration. The cash dividend equivalent payment
shall be paid to Participants eligible for such payments under this
Section 4(a)(i) no later than the later of (A) December 31 of the year in which
the dividend is declared or (B) two and one-half (2 1/2) months following end of
the calendar month in which the dividend is declared by the Company in
accordance with this Section 4(a).



--------------------------------------------------------------------------------

(ii) Unvested Options.

(1) In the event that the Company declares such dividend other than in a
Corporate Transaction, Participants who hold unvested Options at the time such
dividend is declared shall be eligible to receive a cash dividend equivalent
payment equal to the amount that such Participant would otherwise have been
entitled to receive had his or her unvested Option been fully vested and
exercised immediately prior to such declaration; provided that such cash
dividend equivalent amount shall not be paid to any such Participant until the
date such Option vests pursuant to the terms set forth in such Participant’s
applicable Option agreement and no later than two and one-half (2 1/2) months
following the calendar year in which the Option vests.

(2) In the event that the Company declares such dividend in a Corporate
Transaction, then, except as provided in the last sentence of this
Section 4(a)(ii)(2), the Company shall pursuant to such Corporate Transaction
replace or assume any outstanding unvested Options with new options, the
exercise price of which shall be reduced from the original Option by the amount
of such dividend per share (but not below $0); provided that the ratio of the
exercise price of the new option to the fair market value of such new option
immediately after the substitution or assumption is not greater than the ratio
of the exercise price of the unvested Option to the fair market value of the
unvested Option immediately before such substitution or assumption. Unless
otherwise determined by the Committee, in the event the exercise price of any
new option is reduced pursuant to this Section 4(a)(ii)(2), the Participant
shall not receive any cash dividend equivalent payment with respect to any
dividend paid in connection with such Corporate Transaction. Notwithstanding the
foregoing, if the Committee determines that so reducing the exercise price is
prohibited by law, regulation, NYSE rule or the 2003 Stock Option Plan or
creates a material adverse consequence for the Company, or if for any other
reason the exercise price is not so reduced, then the Participants shall receive
a dividend equivalent payment in accordance with Section 4(a)(ii)(1).

(iii) In no event shall a cash dividend equivalent payment be tied to or
otherwise dependent upon the exercise of an Option.

(b) Taxes. Dividend equivalent payments made in accordance with subsection
(a) above shall be subject to withholding of all applicable taxes.

(c) Section 409A. The dividend equivalent payments made in accordance with
subsection (a) are not intended to constitute “nonqualified deferred
compensation” within the meaning of Section 409A of the Code. Notwithstanding
any provision of the Plan to the contrary, in the event that the Committee
determines that any dividend equivalent payments may be subject to Section 409A
of the Code, the Committee may adopt such amendments to the Plan or take any
other actions that the Committee determines are necessary or appropriate to
(i) exempt such dividend equivalent payment from Section 409A of the Code or
(ii) comply with the requirements of Section 409A of the Code and thereby avoid
the application of penalty taxes thereunder. To the extent that any dividend
equivalent payments are deemed to be subject to Section 409A of the Code, the
Plan will be interpreted to comply with Section 409A of the Code and the
Department of Treasury Regulations and other interpretive guidance issued
thereunder.

Section 5. MISCELLANEOUS

(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan.

(b) Termination or Suspension of the Plan. The Board may suspend or terminate
the Plan at any time. Unless sooner terminated, the Plan shall terminate on the
first business day following the later to occur of (i) the date on which the
2003 Stock Option Plan is terminated, or (ii) the date on which no Options are
outstanding under the 2003 Stock Option Plan.



--------------------------------------------------------------------------------

(c) Effective Date of the Plan. The Plan shall be effective as of December 10,
2005, as amended and restated effective December 15, 2005. This Third Amended
and Restated Plan shall be effective as of October 5, 2009; provided, however
that Section 4(a)(i) shall be effective as of January 1, 2010. With respect to
any dividends declared prior to January 1, 2010, Section 4(a)(i) of the Second
Amended and Restated Plan, as adopted in April 2009, shall apply.

(d) Governing Law. The Plan shall be governed by and construed in accordance
with the internal laws of the State of Delaware without reference to the
principles of conflicts of laws thereof.

(e) Reliance on Reports. Each member of the Committee and each member of the
Board shall be fully justified in relying, acting or failing to act, and shall
not be liable for having so relied, acted or failed to act in good faith, upon
any report made by the independent public accountant of the Company and its
Affiliates and upon any other information furnished in connection with the Plan
by any person or persons other than himself.

(f) Titles and Headings. The titles and headings of the sections in the Plan are
for convenience of reference only, and in the event of any conflict, the text of
the Plan, rather than such titles or headings shall control.

* * *